 


110 HJ 45 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 45 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Mrs. Gillibrand (for herself, Mr. Barrow, Mr. Berry, Mr. Bishop of Georgia, Mr. Boren, Mr. Boswell, Mr. Boyd of Florida, Mr. Cardoza, Mr. Chandler, Mr. Cooper, Mr. Lincoln Davis of Tennessee, Mr. Ellsworth, Ms. Harman, Ms. Herseth Sandlin, Mr. Hill, Mr. Mahoney of Florida, Mr. Marshall, Mr. Matheson, Mr. McIntyre, Mr. Melancon, Mr. Michaud, Mr. Moore of Kansas, Mr. Patrick J. Murphy of Pennsylvania, Mr. Ross, Mr. Salazar, Mr. Tanner, Mr. Taylor, Mr. Thompson of California, and Mr. Wilson of Ohio) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing a balanced budget amendment to the Constitution of the United States. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
  — 
1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless three-fifths of the whole number of each House of Congress shall provide by law for a specific excess of outlays over receipts by a rollcall vote.  
2.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the United States Government for that fiscal year in which total outlays do not exceed total receipts.  
3.The Congress may waive the provisions of this article for any fiscal year in which a declaration of war is in effect. The provisions of this article may be waived for any fiscal year in which the United States is engaged in military conflict which causes an imminent and serious military threat to national security and is so declared by a joint resolution, adopted by a majority of the whole number of each House, which becomes law.  
4.The Congress shall enforce and implement this article by appropriate legislation, which may rely on estimates of outlays and receipts. The appropriate committees of the House of Representatives and the Senate shall report to their respective Houses implementing legislation to achieve a balanced budget without reducing the disbursements of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund to achieve that goal.  
5.Total receipts shall include all receipts of the United States Government except those derived from borrowing. Total outlays shall include all outlays of the United States Government except for those for repayment of debt principal.  
6.This article shall take effect beginning with the later of the second fiscal year beginning after its ratification or the first fiscal year beginning after December 31, 2011. .  
 
